 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Ramir M. Hernandez, Esq.
     Nevada Bar No. 13146
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   Attorneys for Defendant, LongVue Mortgage Capital Inc., as loan servicer for WestVue NPL
     Trust II and Proposed Substitute Party, LongVue Mortgage Capital Inc., as trustee for WVUE
 7   2015-1
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10
     RANDOLPH DAY,                                     Case No.: 2:17-cv-01596-JAD-CWH
11
                   Plaintiff,                          NOTICE OF DISASSOCIATION AND
12
                                                       WITHDRAWAL OF COUNSEL
13   vs.

14   LONGVUE MORTGAGE CAPITAL INC., as
     trustee for WESTVUE NPL TRUST II; FIRST
15
     AMERICAN SOLUTIONS, LLC, and DOES I-
16   X and ROE CORPORATIONS I-X, inclusive,

17                 Defendants.
18
            Defendant LongVue Mortgage Capital Inc., as loan servicer for WestVue NPL Trust II
19
     (hereinafter “LongVue”), by and through its counsel of record of the law firm Wright, Finlay &
20
     Zak, LLP, hereby gives notice that Dana Jonathon Nitz, Esq. and Inku Nam, Esq. are no longer
21
     attorneys associated with Wright, Finlay & Zak, LLP. Wright, Finlay & Zak, LLP, will continue
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28



                                               Page 1 of 2
 1   to represent LongVue and request that Ramir M. Hernandez, Esq. receive all future notices.
 2          DATED this 6th day of March, 2020.
 3                                               WRIGHT, FINLAY & ZAK, LLP
 4                                               /s/ Ramir M. Hernandez
 5                                               Ramir M. Hernandez, Esq.
                                                 Nevada Bar No. 13146
 6                                               Attorneys for Defendant, LongVue Mortgage
                                                 Capital Inc., as loan servicer for WestVue NPL
 7                                               Trust II and Proposed Substitute Party, LongVue
 8                                               Mortgage Capital Inc., as loan servicer for WVUE
                                                 2015-1
 9
10
                                                 IT IS SO ORDERED.
11
12                                               _______________________________________
13                                               UNITED STATES MAGISTRATE JUDGE

14                                               Dated: March 9, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 2
